Case 19-19708-CMG   Doc 28    Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                             Document     Page 1 of 24


EUGENE D. ROTH, ESQUIRE - 4239
VALLEY PARK EAST
2520 HIGHWAY 35, SUITE 307
MANASQUAN, NEW JERSEY 08736
(732) 292-9288
ATTORNEY FOR DEBTOR

IN THE MATTER OF               : UNITED STATES BANKRUPTCY COURT
                               : FOR THE DISTRICT OF NEW JERSEY
FOUR THE BOYS II, LLC,         :   Case No.: 19-19708 (CMG)
                               :
                               :       CHAPTER 11
DEBTOR                         :
______________________________________________________________


       DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION

      Debtor/Plan Proponent respectfully submits this Plan of

Reorganization pursuant to Chapter 11, title 11 of the United

States Code, in the form annexed hereto and made part hereof.




Proponent: Four the Boys II, LLC


                                                  /s/James J. Hopkins III
                                                    James J. Hopkins, III,
                                             Managing Member of the Debtor



Dated: 09/10/2019




                                        1
Case 19-19708-CMG   Doc 28    Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                             Document     Page 2 of 24




                               TABLE OF CONTENTS



                                                                    Page

I.    INTRODUCTION .......................... ............... 2

II.   CLASSIFICATION AND TREATMENT OF CLAIMS ANDINTERESTS.... 2

      A.   General Overview .................................               2
      B.   Definitions......................................                3
      C.   Unclassified Claims ..............................               10
           1.   Administrative Expenses and Fees ...........                10
           2.   Priority Tax Claims ........................                11
      D.   Classified Claims and Interests..................                12
           1.   Classes of Secured Claims...................                13
           2.   Priority Non-Tax Claims......................               16
           3.   Class of General Unsecured Claims...........                16
           4.   Class(es) of Equity Interest Holders.........               17
      E.   Acceptance or Rejection of Plan...................               18
      F.   Means of Effectuating the Plan....................               19
           1.   Funding for the Plan.........................               19
           2.   Post-Confirmation Management.................               19
           3.   Disbursing Agent.............................               19

III. TREATMENT OF MISCELLANEOUS ITEMS.......................                19
     A.   Executory Contracts and Unexpired Leases..........                19
          1.   Assumptions..................................                19
          2.   Rejections...................................                19
     B.   Changes in Rates Subject to Regulatory
          Commission Approval...............................                20
     C.   Retention of Jurisdiction.........................                20
     D.   Procedures for Resolving Contested Claims.........                21
     E.   Notices under the Plan............................                21

IV.   EFFECT OF CONFIRMATION OF PLAN.........................               22
      A.   Discharge.........................................               22
      B.   Revesting of Property in the Debtor...............               23
      C.   Modification of Plan..............................               23
      D.   Post-Confirmation Conversion/Dismissal............               24
      E.   Post-Confirmation Quarterly Fees..................               24



                                        2
Case 19-19708-CMG   Doc 28    Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                             Document     Page 3 of 24




                                      I.

                                 INTRODUCTION


      Four the Boys II, LLC (“FTB”) is the Debtor in this Chapter

11 bankruptcy case. On May 13, 2019, the Debtor commenced a

bankruptcy case by filing a voluntary Chapter 11 Petition under

the United States Bankruptcy Code (“Code”), 11 USC 101, et seq.

This document is the Chapter 11 plan (“Plan”) proposed by Four

the Boys II, LLC (“Proponent”). Sent to you in the same

envelope, as this document is the Disclosure Statement which has

been approved by the United States Bankruptcy Court for the

District of New Jersey in Trenton (the “Court”), and which is

provided to help you understand the Plan.

      This is a Reorganization Plan. In other words, the

Proponent seeks to reorganize its debt by making payments under

the Plan. The Effective Date of the proposed Plan is the date on

which the Order of Confirmation becomes final.

                                       II.

      CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.    General Overview

      As required by the Bankruptcy Code, the Plan classifies

claims and interests in various classes according to their right

to priority of payments as provided in the Bankruptcy Code. The


                                           1
Case 19-19708-CMG    Doc 28    Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                              Document     Page 4 of 24


Plan    states   whether      each   class    of   claims    or   interests    is

impaired or unimpaired. The Plan provides the treatment each

class will receive under the Plan.

B.     Definitions

Scope of Definitions.           For the purpose of this Plan, except as

expressly otherwise provided or unless the context otherwise

requires, all capitalized terms not otherwise defined shall have

the meanings assigned to them in this section of the Plan. In

all references herein to any parties, persons, entities, or

corporations, the use of any particular gender or the plural or

singular number is intended to include the appropriate gender or

number as the text may require.

1.     Administrative Expense shall mean any cost or expense of

administration of the Chapter 11 case allowable under Section

507(a) of the Bankruptcy Code, including, without limitation,

any actual and necessary expenses preserving the estate of the

Debtor, any actual and necessary expenses of operating the

business of the Debtor, any indebtedness or obligation incurred

or assumed by the Debtor in connection with the conduct of its

business or for the acquisition or lease of property, or the

rendering of services to the Debtor, all allowances of

compensation and reimbursement of expenses, and any fees or

charges assessed against the estate of the Debtor under Chapter


                                         2
Case 19-19708-CMG   Doc 28    Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                             Document     Page 5 of 24


123, Title 28 of the United States Code, and the reasonable fees

and expenses incurred by the Proponent in connection with the

proposal and confirmation of this Plan.

2.    Allowed, when used as an adjective, preceding the words

“Claims” or “Equity Interest”, shall mean any Claim against or

Equity Interests of the Debtor, proof of which was filed on or

before the date designated by the Bankruptcy Court as the last

date for filing Proofs of Claim or Equity Interest against such

Debtor, or, if no Proof of Claim or Equity Interest is filed,

which has been or hereinafter is listed by the Debtor as

liquidated in amount and not disputed or contingent and, in

either case, a Claim as to which no objections to the allowance

thereof has been interposed with the applicable period of

limitations fixed by the Plan, the Bankruptcy Code, the Federal

Rules of Bankruptcy Procedure, Local Rules, or as to which any

objection has been interposed and such Claim has been allowed in

whole or in part by Final Order. Unless otherwise specified in

the Plan, “Allowed Claim” and “Allowed Equity Interest” shall

not, for purposes of computation of distributions under the

Plan, include interest on the amount of such Claim or Equity

Interest from and after the Petition Date.

3.    Allowed Administrative Expense shall mean any

Administrative Expense allowed under Section 507(a)(1) of the


                                        3
Case 19-19708-CMG   Doc 28    Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                             Document     Page 6 of 24


Bankruptcy Code.

4.    Allowed Unsecured Claim shall mean an Unsecured Claim that

is or has become an Allowed Claim.

5.    Bankruptcy Code shall mean the Bankruptcy Reform Act of

1978, as amended, and codified in Title 11 of the United States

Code.

6.    Bankruptcy Court shall mean the United States Bankruptcy

Court for the District of New Jersey having jurisdiction over

the Chapter 11 Case and, to the extent of any reference made

pursuant to 28 USC Section 158, the unit of such District Court

constituted pursuant to 28 USC Section 151.

7.    Bankruptcy Rules shall mean the rules and forms of practice

and procedure in bankruptcy, promulgated under 28 U.S.C. Section

2075 and also referred to as the Federal Rules of Bankruptcy

Procedure.

8.    Business Day means and refers to any day except Saturday,

Sunday and any other day on which commercial banks in New Jersey

are authorized by law to close.

9.    Chapter 11 Case shall mean the case under Chapter 11 of the

United States Bankruptcy Code in which Four the Boys II, LLC is

the Debtor.

10.   Claim shall mean any right to payment from the Debtor

whether or not such right is reduced to judgment, liquidated,


                                        4
Case 19-19708-CMG   Doc 28    Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                             Document     Page 7 of 24


unliquidated, fixed, contingent, matured, un-matured, disputed,

undisputed, legal, equitable, secured, or unsecured; or any

right to an equitable remedy for breach of performance if such

breach gives rise to right of payment from the Debtor whether or

not such right to an equitable remedy is reduced to judgment,

fixed, contingent, matured, un-matured, disputed, undisputed,

secured or unsecured. All claims as such terms defined in

Section 101(5) of the Bankruptcy Code.

11.   Class shall mean a grouping of substantially similar Claims

or Equity Interests for common treatment thereof pursuant to the

terms of this Plan.

12.   Code shall mean Title 11 of the United States Code,

otherwise known as the Bankruptcy Code.

13.   Confirmation shall mean the entry of an Order by this Court

approving the Plan in accordance with the provisions of the

Bankruptcy Code.

14.   Confirmation Hearing shall mean a hearing conducted before

the Bankruptcy Court for the purpose of considering confirmation

of the Plan.

15.   Confirmation Order shall mean an Order of the Bankruptcy

Court confirming the Plan in accordance with the provisions of

Chapter 11 of the Bankruptcy Code.

16.   Creditor shall mean any person that has a Claim against the


                                        5
Case 19-19708-CMG   Doc 28    Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                             Document     Page 8 of 24


Debtor that arose on or before the Petition date or a Claim

against the Debtor’ estate of any kind specified in section

502(g), 502(h) or 502(I) of the Bankruptcy Code. This includes

all persons, partnerships, corporations, or business entities

holding claims against the Debtor.

17.   Debt means, refers to and shall have the same meaning

ascribed to it Section 101(12) of the Code.

18.   Debtor shall mean Four the Boys II, LLC

19.   Disbursing Agent shall mean the principal and managing

member of the Debtor, James J. Hopkins III, or any party

appointed by and subject to Court approval, which shall

effectuate this Plan and hold and distribute consideration to be

distributed to holders of Allowed Claims and Allowed Equity

Interests pursuant to the provisions of the Plan and the

Confirmation Order.

20.   Disclosure Statement means and refers to the Disclosure

Statement filed by the Debtor as required pursuant to Section

1125 et seq. of the Bankruptcy Code.

21.   Effective Date shall mean the day on which the Confirmation

Order becomes a Final Order.

22.   Equity Interest Holder shall mean the holder of an equity

interest in the Debtor.

23.   Equity Interest shall mean any interest in the


                                        6
Case 19-19708-CMG   Doc 28    Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                             Document     Page 9 of 24


Debtorrepresented by stock, warrants, options, or other rights

to purchase any shares of stock of the Debtor.

24.   Final Order, shall mean an order the Bankruptcy Court or a

court of competent jurisdiction to hear appeals from the

Bankruptcy Court which, not having been reversed, modified,

amended, and not being stayed, at the time to appeal from which

or to seek review or rehearing of which having expired, has

become final and is in full force and effect.

25.   Impaired when used as an adjective preceding the words

“Class of Claims” or “Class of Equity Interest”, shall mean that

the Plan alters the legal, equitable or contractual rights of

the member of that class.

26.   Person shall mean an individual, a corporation, a

partnership, an association, a joint stock company, a joint

venture, an estate, a trust, an unincorporated organization, or

a government or political subdivision thereof, or any other

entity.

27.   Petition Date shall mean the date being the date on which

the Debtor filed Court this petition for relief commencing the

Chapter 11 Case.

28.   Plan shall mean the Plan of Reorganization in these

Proceedings, together with any additional modifications and

amendments.


                                        7
Case 19-19708-CMG   Doc 28 Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                          Document     Page 10 of 24


29.   Priority Non-Tax Claim shall mean a Claim entitled to

priority under Section 507(a)(2), (3),(4),(5),(6) or (7) of the

Bankruptcy Code, but only to the extent it is entitled to

priority payment under such subsection.

30.   Priority Tax Creditor shall mean a Creditor holding a

priority tax claim.

31.   Priority Tax Claim shall mean any claim entitled to

priority under Section 507(a)(8) of the Bankruptcy Code, but

only to the extent it is entitled to priority payment under such

subsection.

32.   Proceedings shall mean the Chapter 11 Case of the Debtor.

33.   Professional Persons means and refers to all attorneys,

accountants, appraisers, consultants, and other professionals

retained or to be compensated pursuant to an Order of the Court

entered under Sections 327, 328, 330 or 503(b) of the Bankruptcy

Code.

34.   Professional Claim means and refers to a claim by any and

all professionals as provided for in Sections 327, 328, 330 and

503(b) of the Bankruptcy Code.

35.   Proponent means Four the Boys II, LLC.

36.   Reorganized Debtor means the Debtor after confirmation of

the Plan.

37.   Secured Claim means and refers to a Claim which is secured


                                      8
Case 19-19708-CMG   Doc 28 Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                          Document     Page 11 of 24


by a valid lien, security interest, or other interest in

property in which the Debtor has an interest which has been

perfected properly as required by law, but only to the extent of

the value of the Debtor’ interest in such property, determined

in accordance with Section 506(a) of           the Bankruptcy Code.

38.   Unsecured Claim shall mean any Claim against the Debtor

which arose or which is deemed by the Bankruptcy Code to have

arisen prior to the Petition Date for the Debtor and, and which

is not (i) a secured claim pursuant to Section 506 of the

Bankruptcy Code, as modified by Section 1111(b) of the

Bankruptcy Code, or (ii) a Claim entitled to priority under

Section 503 or Section 507 of the Bankruptcy Code. “Unsecured

Claim” shall include all Claims against the Debtor that are not

expressly otherwise addressed in the Plan.

39.   Other Definitions, a term used and not defined herein, but

that is defined in the Bankruptcy Code shall have the meaning

set forth therein.      The words “herein”, “hereof” and “hereto”,

“hereunder” and others of similar import refer to the Plan, as a

whole and not to any particular section, subsection or clause

contained in the Plan.      Moreover, some terms defined herein are

defined in the section in which they are used.

C.    Unclassified Claims

      Certain types of claims are not placed into voting classes;


                                      9
Case 19-19708-CMG   Doc 28 Filed 09/10/19 Entered 09/10/19 22:02:56     Desc Main
                          Document     Page 12 of 24


instead they are unclassified. They are not considered impaired

and they do not vote on the Plan because they are automatically

entitled to specific treatment provided for             them in Bankruptcy

Code. As such, the Proponent has placed the following claims in

a class:   N/A

1.    Administrative Expenses and Fees

      Administrative expenses are claims for costs or expenses of

administering the Debtor’s Chapter 11 case which are allowed

under Code Section 503(b). Fees payable to the Clerk of the

Bankruptcy Court and the Office of the United States Trustee

were also incurred during the Chapter 11 Case. The Code requires

that all administrative expenses be paid on the Effective Date

of the Plan, unless a particular claimant agrees to a different

treatment.

      The following chart lists all of the Debtor’s unpaid

administrative fees and expenses (“Compensation”), an estimate

of future professional fees and other administrative claims and

fees and their treatment under the Plan:

        NAME                AMOUNT             TREATMENT            TYPE OF
                          ESTIMATED                                  CLAIM
 Eugene D. Roth, Esq.   $25,000.00-        The approved fees     Administrative
                        35,000.000         will be paid          Fees
                                           outside of the Plan
                                           in accordance with
                                           an agreement
                                           between Debtor and
                                           Debtor’s counsel.


                                      10
Case 19-19708-CMG   Doc 28 Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                          Document     Page 13 of 24



 Office of U.S.        undetermined        Paid in full on    Administrative
 Trustee Fees                              Effective Date     Fees
                       TOTAL
                       $25,000.00-
                       35,000.00



Court Approval of Professional Compensation and Expenses
Required:
      The Court must approve all professional compensation and

expenses. Each professional person requesting compensation in

the case pursuant to Sections 327, 328, 330, 331, 503(b) or 1103

of the Bankruptcy Code shall file an application for allowance

of final compensation and reimbursement of expenses not later

than ninety (90) days after the Confirmation Date. Nothing

herein shall prohibit each professional person from requesting

interim compensation during the course of this case pending

Confirmation of this Plan. No motion or application is required

to fix fees payable to the Clerk’s Office or the Office of the

United States Trustee, as those fees are determined by statute.

      2.    Priority Tax Claims

Priority tax claims are certain unsecured income, employment and

other taxes described by Code Section 507(a)(8). The Code

requires that each holder of such a 507(a)(8) priority tax claim

receives the present value of such claim in deferred cash

payments, over a period not exceeding five (5) years from Order

for Relief. The following chart lists all of the Debtor’s

                                      11
Case 19-19708-CMG     Doc 28 Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                            Document     Page 14 of 24


Section 507(a) (8) priority tax claims and their treatment under

the Plan: N/A.

D.       Classified Claims and Interests

              1.    Classes of Secured Claims

         Secured claims are claims secured by liens on property of

the estate. The following represent all classes containing

Debtor’s secured pre-petition claims and their treatment under

this Plan:

 CLASS#            DESCRIPTION       INSIDERS     IMPAIRED       TREATMENT
                                       (Y/N)        (Y/N)
     1      Secured Claim of:           N             Y       The secured
            U.S. Bank, N.A.,                                  claim filed by
            secured by a first                                U.S. Bank, N.A.
            mortgage on the                                   in the amount of
            Debtor’s Real Property                            $1,682,524.78
            located at 356 Bay                                shall be the
            Lane, Mantoloking, NJ                             subject of a
            08738                                             Motion to Modify
                                                              Claim, whereby
                                                              the total amount
                                                              of such claim as
                                                              of the date of
                                                              the Entry of the
                                                              Order of Relief
                                                              shall be reduced
                                                              to
                                                              $1,478,000.15.
                                                              The arrears due
                                                              on such claim of
                                                              $710,145.24
                                                              shall be paid
                                                              over a seventy-
                                                              two (72) month
                                                              period, in
                                                              monthly payments
                                                              of $9,863.13
                                                              commencing the
                                                              month subsequent
                                                              to the Effective
                                                              Date and the
                                                              balance of the
                                                              claim shall be


                                       12
Case 19-19708-CMG   Doc 28 Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                          Document     Page 15 of 24


                                                            paid in
                                                            accordance with
                                                            the Mortgage
                                                            Note.
   2      Secured Claim of:               N         Y       The secured
          JGS Advisors, LLC,                                claim of JGS
          secured by a second                               Advisors, LLC
          mortgage on the                                   will be
          Debtor’s Real Estate                              partially
          located at 356 Bay                                crammed down to
          Lane, Mantoloking, NJ                             $251,999.85 and
          08738                                             shall be paid
                                                            over a seventy-
                                                            two (72) month
                                                            period, in
                                                            monthly payments
                                                            of $3,500.00
                                                            commencing the
                                                            month subsequent
                                                            to the Effective
                                                            Date. The
                                                            balance of
                                                            $1,333,000.15
                                                            shall be
                                                            reclassified and
                                                            paid in
                                                            accordance with
                                                            Class 3 General
                                                            Unsecured
                                                            Claims.



            2.   Classes of Priority Unsecured Claims

       Certain priority claims that are referred to in Code

Sections 507(a)(3), (4), (5), (6), and (7) are required to be

placed in classes. These types of claims are entitled to

priority treatment.

       The Code requires that each holder of such a claim receive

cash on the Effective Date equal to the allowed amount of such

claim. However, a class of unsecured priority claim holders may

vote to accept deferred cash payments of a value, as of the


                                     13
Case 19-19708-CMG     Doc 28 Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                            Document     Page 16 of 24


Effective Date, equal to the allowed amount of such claims.

        The following chart lists all classes containing Debtor’s

507(a)(3), (a)(4), (a)(5), (a)(6), and (a)(7) priority unsecured

claims and their treatment under this Plan: N/A

              3.    Class of General Unsecured Claims

        General Unsecured Claims are unsecured claims not entitled

to priority under Code Section 507(a). The following chart

identifies this Plan’s treatment of these Claims which are to be

treated as follows:

  CLASS#           DESCRIPTION          IMPAIRED           TREATMENT
                                          (Y/N)
                                                   Payment in the amount of
    3        General Unsecured Claims        Y     ($67,650.00) over a (84)
             total amount of claims-
                                                   month term in monthly
             $1,353,000.15
                                                   payments of $805.35
                                                   commencing with the month
                                                   subsequent to the Effective
                                                   Date.




        4.    Class(es) of Interest Holders

        Interest holders are the parties who hold ownership

interest (i.e., equity interest) in the Debtor. If the Debtor is

a corporation, entities holding preferred or common stock in the

Debtor is interest holders. If the Debtor is a partnership, the

interest holders include both general and limited partners. If

the Debtor is an individual, the Debtor is the interest holder.

The following chart identifies the Plan’s treatment of the class


                                        14
Case 19-19708-CMG     Doc 28 Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                            Document     Page 17 of 24


of interest holders:

                                                       Paid to the extent
     4        Four the Boys II, LLC           Y        available after payment
                                                       of all other creditor
                                                       claims



E.       Acceptance or Rejection of Plan

         Each impaired class of Creditors with claims against the

Debtor’ estate shall be entitled to vote separately to accept or

reject the Plan. A class of Creditors shall have accepted the

Plan if the Plan is accepted by at least two-thirds (2/3) in the

aggregate dollar amount and more than one half (1/2) in number

of holders of the allowed Claims of such class that have

accepted or rejected the Plan.          In the event that any impaired

class of Creditors or Interest holders shall fail to accept the

plan in accordance with Section 1129(a) of the Bankruptcy Code,

the Proponent reserves the right to request that the Bankruptcy

Court confirm the Plan in accordance with Section 1129(b) of the

Bankruptcy Code.

F.       Means of Effectuating the Plan

         1.   Funding for the Plan

         The Plan will be funded by contributions from the Debtor’s

principal.

         2.   Post-Confirmation Management

         The Debtor’s management will continue post-confirmation.


                                       15
Case 19-19708-CMG   Doc 28 Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                          Document     Page 18 of 24


      3.   Disbursing Agent

      The principal and managing member of the Debtor, James J.

Hopkins III (“Disbursing Agent”) shall act as the disbursing

agent for the purpose of making all distributions provided for

under the Plan.     The Disbursing Agent shall not be compensated

for such services.

                                    III.

                    TREATMENT OF MISCELLANEOUS ITEMS

A.    Executory Contracts and Unexpired Leases

      1.   Assumptions

The following are the unexpired leases and executory contracts

to be assumed as obligations of the reorganized Debtor under

this Plan: N/A.

      On the Effective Date, each of the unexpired leases and

executory contracts listed above shall be assumed as obligations

of the reorganized Debtor. The Order of the Court confirming the

Plan shall constitute on Order approving the assumption of each

lease and contract listed above. If you are a party to a lease

or contract to be assumed and you object to the assumption of

your lease or contract, you must file and serve your objection

to the Plan within the deadline for objecting to the

confirmation of the Plan.




                                     16
Case 19-19708-CMG   Doc 28 Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                          Document     Page 19 of 24


      2.   Rejection

      On the Effective Date, all executory contracts not assumed

shall be deemed to be rejected.

      The order confirming the Plan shall constitute an order

approving the rejection of the lease or contract. If you are a

party to a contract or lease to be rejected and you object to

the rejection of your contract or lease, you must file and serve

your objection to the Plan within the deadline for objecting to

the confirmation of the Plan. See Disclosure Statement for the

specific date.

      THE BAR DATE FOR FILING A PROOF OF CLAIM BASED ON A CLAIM

ARISING FROM THE REJECTION OF A LEASE OR CONTRACT IS THIRTY (30)

DAYS AFTER THE DATE OF REJECTION. Any claim based on the

rejection of an executory contract or unexpired lease will be

barred if the proof of claim is not timely filed, unless the

Court later orders otherwise.

B.    Changes in Rates Subject to Regulatory Commission Approval

      This Debtor is not subject to governmental regulatory

commission approval of its rates.

C.    Retention of Jurisdiction

      The Court shall retain jurisdiction of this case pursuant

to the provisions of Chapter 11 of the Bankruptcy Code, pending

the final allowance or disallowance of all Claims affected by


                                     17
Case 19-19708-CMG   Doc 28 Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                          Document     Page 20 of 24


the Plan, and to make such orders as are necessary or

appropriate to carry out the provisions of the Plan.

      In addition, the Court shall retain jurisdiction to

implement the provisions of the Plan in the manner as provided

under Section 1142, sub-paragraphs (a) and (b) of the Bankruptcy

Code. If the Court abstains from exercising, or declines to

exercise jurisdiction, or is otherwise without jurisdiction over

any matter set forth in this Section, or if the Debtor or the

reorganized Debtor elect to bring an action or proceeding in any

other forum, then this Section shall have no effect upon and

shall not control, prohibit or limit the exercise of

jurisdiction by any other court, public authority or commission

having competent jurisdiction over such matters.

      Notwithstanding the forgoing, or anything contained in the

Plan to the contrary, the Court shall not retain jurisdiction

with respect to tax claims except for (i) resolving the amount

of any tax claims arising prior to Confirmation and (ii)

enforcing the discharge provisions of the confirmed Plan. A

failure by the reorganized Debtor to make a payment to holders

of tax claims pursuant to the terms of the Plan shall be an

event of default. If the reorganized Debtor fails to cure an

event of default as to Plan payments on the tax claims within

thirty (30) days after receipt of written notice of default from


                                     18
Case 19-19708-CMG   Doc 28 Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                          Document     Page 21 of 24


a tax claimant, then the tax claimant may (a) enforce the entire

amount of its claim; (b) exercise any and all rights and

remedies such tax claimant may have under applicable non-

bankruptcy law; and/or (c) seek such relief as may be

appropriate from this Court.

D.    Procedures for Resolving Contested Claims

      Objection to Claims and interests, except for those Claims

more specifically deemed Allowed in the Plan, may be filed by

the reorganized Debtor or any party in interest up to and

including sixty (60) days following the entry of the

Confirmation Order.     With respect to disputed claims or

interests, the Disbursing Agent will hold in a separate interest

bearing reserve account such funds as would be necessary in

order to make the required distribution on the Claim or

interest, as listed either in the Debtor’ schedules or the filed

proof(s) of claim.

E.    Notices under the Plan

      All notices, requests or demands with respect to this Plan

shall be in writing and shall be deemed to have been received

within five (5) days of the date of mailing, provided they are

sent by registered mail or certified mail, postage prepaid,

return receipt requested, and if sent to the Proponent,
addressed to:



                                     19
Case 19-19708-CMG   Doc 28 Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                          Document     Page 22 of 24


                     Law Office of Eugene D. Roth
                      2520 Highway 35, Suite 307
                     Manasquan, New Jersey, 08736


                                    IV.

                    EFFECT OF CONFIRMATION OF PLAN

A.    Discharge

The Debtor shall not be discharged of liability for payment of

debts incurred before confirmation of the Plan until all

payments under the plan are completed, unless, after notice and

hearing, the Court permits an earlier discharge pursuant to

section 1141(d)(5)(B) of the Code. This Plan provides that upon

confirmation of the Plan, Debtor shall be discharged of

liability for payment of debts incurred before Confirmation, to

the extent specified in 11 USC 1141. However, any liability

imposed by the Plan will not be discharged. If Confirmation of

this Plan does not occur, the Plan shall be deemed null and

void. In such event, nothing contained in this Plan shall be

deemed to constitute a waiver or release of any claims against

the Debtor or its estate or any other persons, or to prejudice

in any manner the rights of the Debtor or its estate or any

person in any further proceeding involving the Debtor or its

estate. The provisions of this Plan shall be binding upon

Debtor, all Creditors and all Equity Interest Holders,



                                     20
Case 19-19708-CMG   Doc 28 Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                          Document     Page 23 of 24


regardless of whether such Claims or Equity Interest Holders are

impaired or whether such parties accept this Plan, upon

Confirmation thereof.

B.    Revesting of Property in the Debtor

      Except as provided in Section IV.D. hereinafter, and except

as provided elsewhere in the Plan, the Confirmation revests all

of the property of the estate in the Debtor.

C.    Modification of Plan

      The Proponent of the Plan may modify the Plan at any time

before Confirmation. However, the Court may require a new

disclosure statement or re-voting on the Plan if Proponent

modifies the Plan before Confirmation.

      The Proponent may also seek to modify the Plan at any time

after Confirmation so long as (1) the Plan has not been

substantially consummated and (2) the Court authorizes the

proposed modification after notice and a hearing.

D.    Post-Confirmation Conversion/Dismissal

      A creditor or party in interest may bring a motion to

convert or dismiss the case under 1112(b), after the Plan is

confirmed, if there is a default in performing under the Plan.

If the Court orders the case converted to Chapter 7 after the

Plan is confirmed, then all property that had been property of

the Chapter 11 estate, and that has not been disbursed pursuant


                                     21
Case 19-19708-CMG   Doc 28 Filed 09/10/19 Entered 09/10/19 22:02:56   Desc Main
                          Document     Page 24 of 24


to the Plan, will revest in the Chapter 7 estate, and the

automatic stay will be reimposed upon the revested property only

to the extent that relief from stay was not previously granted

by the Court during this case.

E.    Post-Confirmation Quarterly Fees

      Quarterly fees pursuant to 28 USC Section 1930(a)(6)

continue to be payable to the office of the United States

Trustee post-confirmation until such time as the case is

converted, dismissed, or closed pursuant to a final decree.



                                               /s/James J. Hopkins III
                                                 James J. Hopkins, III,
                                          Managing Member of the Debtor



Dated: 09/10/2019




                                     22
